Citation Nr: 9931307	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-08 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not submitted to reopen claims of entitlement to 
service connection for diabetes mellitus and hypertension.  

In November 1998, the veteran testified before the 
undersigned Board member before a traveling section of the 
Board at the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  An unappelaed October 1986 rating decision denied service 
connection for diabetes mellitus.

2.  The evidence submitted since the October 1986 rating 
decision while new does not bear directly and substantially 
on the question of whether the veteran's current diabetes 
mellitus was incurred in or aggravated by service or was 
manifested within a year of discharge from service. 

3.  An unappealed May 1989 rating decision denied service 
connection for hypertension. 

4.  The evidence submitted since the May 1989 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran's current hypertension was incurred in 
service.

5.  There is competent medical evidence of a nexus between 
the veteran's current  hypertension and elevated blood 
pressure readings shown during service.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the October 1986 rating decision 
is not new and material, and the veteran's claim for service 
connection for diabetes mellitus is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998).

3.  The May 1989 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105(c) (West 
1991).

4.  Evidence received since the May 1989 rating decision is 
new and material, and the veteran's claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).

5.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (1998).  The Board notes 
that if a disorder is a specified chronic disease, service 
connection may be granted if it is manifested to a degree of 
10 percent within the presumptive period following separation 
from service; the presumptive period for hypertension and 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  See also 38 U.S.C.A. § 7291 (West 1991) (setting 
forth the provisions for finality of Court decisions).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which provides, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c) (West 1991).  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998) which invalidated the United States Court 
of Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court's) 
imposition of a third prong in the standard as to whether 
evidence is new and material, as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

While the RO at one time in its review of this case applied 
the third prong used in Colvin, whether the evidence would 
create a reasonable possibility of a change in the outcome of 
the case, its use of the standard is not prejudicial to the 
veteran.  As discussed by the United States Court of Appeals 
for the Federal Circuit in Hodge, the standard set forth in 
the regulatory language essentially represents a lesser 
burden than that imposed by Colvin.  38 C.F.R. § 3.156(a) 
(1998).  As the application of Hodge represents a lesser 
burden for the veteran, the Board's application of Hodge, and 
thus its use of the standard set forth in 38 C.F.R. § 
3.156(a) in the decision below will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  Diabetes Mellitus

In an October 1986 rating decision, the RO denied service 
connection for diabetes mellitus and informed the veteran of 
this decision in November 1986.  No response was received 
from the veteran within one year of notification of this 
denial.  See 38 C.F.R. § 20.302(a) (1998).  As the veteran 
did not initiate an appeal of the October 1986 rating 
decision, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  As such, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the October 1986 rating decision.

Evidence that was of record at the time of the October 1986 
decision denying service connection for diabetes mellitus 
were the veteran's service medical records, which were 
entirely negative for any subjective complaints or objective 
findings relating to diabetes mellitus, and numerous VA 
outpatient and private records, dating from 1970 to 1986, 
which reflect that the veteran was first diagnosed as having 
"questionable diabetes mellitus" during a VA 
hospitalization in September 1980, decades after he was 
discharged from service.

Evidence received subsequent to the unappelaed October 1986 
rating decision, denying service connection for diabetes 
mellitus, includes numerous private and VA medical evidence, 
dating from 1984 to 1999, and testimony from a November 1998 
hearing before a traveling section of the Board at the RO in 
Cleveland, Ohio.   

Numerous private and VA medical records, dating from 1984 to 
1999, reflect that that the veteran was diagnosed as having 
diabetes mellitus and that he was seen for complaints 
resulting therefrom.  None of these medical reports, however, 
contain a medical opinion establishing an etiological 
relationship between the currently diagnosed diabetes 
mellitus to service or reflect that such disability was 
manifested  within a year of discharge from service.  

During a November 1998 hearing before a traveling section of 
the Board at the RO in Cleveland, Ohio, the veteran testified 
that after service, from 1969 to the late 1980's, he had 
sought treatment from various VA and private facilities for 
his diabetes mellitus. 

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
diabetes mellitus, the Board has determined that the evidence 
added to the record since the October 1986 RO decision while 
new, as it was not of record at the time of the RO's 
decision, is not material.  In reaching such conclusion, the 
Board observes that while the "new" evidence reflects that 
the veteran has been diagnosed as having diabetes mellitus, 
such records do not contain any medical opinion establishing 
an etiological link between such disability to service or 
reflect that it was manifested to a degree of 10 percent or 
more within a year of discharge from service in order to 
warrant service connection under 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  In this case, the Board observes that the 
veteran has submitted additional evidence in regard to his 
previously denied claim for service connection for diabetes 
mellitus.  Nevertheless, this evidence is cumulative and 
redundant of evidence previously of record and does not bear 
"directly and substantially" on the question of whether 
diabetes mellitus was incurred during the veteran's active 
military service or show that diabetes mellitus was 
manifested within a within a year of discharge from service 
to a degree of 10 percent or more.  As such, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
it is the conclusion of the Board that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for diabetes mellitus.

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claim for service connection for diabetes mellitus, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify him of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  In this regard, 
while the veteran testified at a November 1998 hearing before 
a traveling section of the Board that he had received 
treatment for his diabetes mellitus from 1969 to the 1980's 
from various VA and private facilities, a review of the 
record reflects that the RO has contacted all such facilities 
and that any and all records pertaining to the veteran from 
such facilities have been associated with the claims folder.  

2.  Hypertension

In a May 1989 rating decision, the RO denied service 
connection for hypertension and informed the veteran of this 
decision in the same month.  No response was received from 
the veteran within one year of notification of this denial.  
See 38 C.F.R. § 20.302(a) (1998).  As the veteran did not 
initiate an appeal of the May 1989 rating decision, that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the May 1989 
rating decision.

The additional evidence includes a May 1999 medical opinion, 
submitted by Craig N. Bash, M..D., Neuroradiologist, Board 
Certified Radiologist, which reflects the view that the in-
service elevated blood pressure readings could not be 
dissociated from the subsequent diagnosis of hypertension in 
1980 (a September 1980 VA hospitalization report reflects the 
first post-service diagnosis of high blood pressure.)  The 
Board observes that this opinion is new to the record, and, 
in view of the standard for materiality set forth in Hodge, 
the Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran's 
current hypertension is related to elevated blood pressure 
readings noted during service.  Accordingly, the veteran's 
claim for service connection for hypertension is reopened.

Having reopened the veteran's claim for service connection 
for hypertension, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Having 
reviewed the evidence of record, particularly the statement 
from Dr. Bash addressing the question of etiology of the 
veteran's hypertension, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, the Board finds that 
the veteran's claim is plausible and, thus, capable of 
substantiation.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus, is denied.

New and material evidence having been submitted to reopen a 
claim for service connection for hypertension, the claim is 
reopened.  

Evidence of a well-grounded claim for service connection for 
hypertension has been submitted, and to this extent, the 
appeal is granted.  


REMAND

Furthermore, in view of the May 1999 statement submitted from 
Dr. Bash, described above, the Board finds that a medical 
opinion addressing the etiology of the veteran's current 
hypertension should be obtained after all available medical 
records have been obtained and associated with the claims 
file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his 
hypertension.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  

2.  Then, the RO should arrange for a VA 
examination, with the appropriate 
examiner, to review the veteran's entire 
claims file, particularly service medical 
records and the May 1999 opinion of Craig 
N. Bash, M.D..  The examiner should 
provide an opinion as to the etiology of 
the veteran's current hypertension and 
the etiology of the elevated blood 
pressure readings found in the service 
medical records.  In this regard, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hypertension found on 
examination is etiologically related to 
the elevated blood pressure readings 
noted during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished, to specifically include an 
opinion as to whether or not any 
hypertension found on examinaiton is 
etiologically related to any elevated 
blood pressure readings noted during 
service.  If not, the report should be 
returned to the examiner for completion, 
as United States Court of Appeals for 
Veterans Claims has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
generally Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of whether or not 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
hypertension.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

